Citation Nr: 1139251	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-39 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected migraine headaches with photosensitivity, currently rated as 30 percent disabling.

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, M.O.




ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the above-referenced claims.  

In May 2009, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing, which was held at the Board's Central Office.  A transcript of the hearing has been associated with the claims file.

These matters were previously before the Board in July 2009, at which time the Board denied the claim for an increased rating for migraine headaches and the claim for service connection for sleep apnea.   Thereafter, the Veteran appealed the Board's denial of his claim to the United States Court of Appeals for Veterans Claims (CAVC).  In September 2010, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (Joint Motion), which the CAVC granted by an Order in September 2010.  The Joint Motion moved for the Court to partially vacate and remand the July 2009 Board decision with respect to the claim for a disability rating greater than 30 percent for migraine headaches and the claim for service connection for sleep apnea.  In requesting a remand for these issues, the parties determined that the Board did not provide an adequate statement of reasons and bases to support its decision with respect to both claims.  The Joint Motion also stated that the Board erred by finding that the duty to assist had been satisfied with respect to the sleep apnea claim.  In September 2010, the Court granted the parties' Joint Motion.

The issue of service connection for sleep apnea being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's migraine headaches more closely approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent disabling for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2005 and April 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and in a letter dated in April 2008.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  

VA satisfied the notice requirements under Dingess with respect to his claim in the April 2008 notice letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The records associated with his claims for benefits from the Social Security Administration have also been included in the claims file.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Increased Disability Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Migraine Headaches

Currently, the Veteran's migraine headaches are evaluated as 30 percent disabling under Diagnostic Code 8100.  Under this diagnostic code, a 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum, 50 percent disability rating is assigned when a Veteran has very frequent completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Veteran's VA treatment records show continuous treatment for migraine headaches.   In May 2004, the Veteran reported having headaches, with pain on the left side of his head, and photophobia.  He reported that the pain could occur daily and that it interfered with his work as an auto mechanic.  He was prescribed medication.  A July 2004 neurology consultation note shows that the Veteran reported having one headache per month; he reported his symptoms as nausea, hyperacusis, and photophobia.  He said that his symptoms were lessened by the use of oxygen and by controlling his breathing.  In June 2007, the Veteran reported having headaches four times per week, for a duration of three to six hours; he reported that the intensity of his headaches was enough to prevent him from working.  A February 2008 treatment record shows that the Veteran reported having headaches two to six times a week.  In March 2009, the Veteran reported that his headaches were aggravated by bright lights, loud sounds, and odors.  The Veteran reported having headaches one to two times per week during an April 2009 VA neurology consultation.  In December 2010, the Veteran reported having headaches two times per month.  He stated that his headaches were alleviated by lying down and relaxing his head and neck.  The Veteran declined the use of the prescription medication recommended by the VA physician, as he reported experiencing "peculiar" lower esophagus or upper stomach sensations upon previous use of the medication.  Overall, the VA records dated throughout the period on appeal reflect treatment for the Veteran's migraine symptomatology, with the use of prescription medication, biofeedback, and home oxygen, with limited success.  

The Board notes that a May 2006 treatment record reflects the Veteran's report of being unable to work as an auto mechanic due to problems with his left arm and knee.  

The February 2005 VA examination report provides that the Veteran reported having a history of migraines with sonophobia, photophobia, nausea, and dizziness.  He stated that he had migraine headaches one to three times per week, with the headaches lasting between five to twenty-four hours.  He reported that prescribed medication was not effective in alleviating his symptoms.  According to the Veteran, his migraine headaches limited his ability to function and resulted in him missing two to four days from work per week.  The diagnosis was migraines headaches, with continued symptomatology without amelioration.  

Associated with the claims file are records from the Social Security Administration (SSA), which show that the Veteran was assessed to determine whether his current disabilities, to include his service-connected migraine headaches, preclude him for obtaining employment.  These records include a March 2006 assessment by the Veteran's former private physician, R.M.P, D.O., regarding an opinion as to his employability.  The Veteran reported to Dr. R.M.P. that he had migratory pain, to include pain in his head.  Based on a physical examination, Dr. R.M.P. opined that the Veteran's attitude rendered him unemployable, as there was nothing organic that would preclude him from working.  

The Veteran underwent a VA examination in February 2008, at which time he reported his migraine symptomatology.  He reported that he experienced migraines approximately four times a month, for a duration of four hours each; he reported having to stay in bed during a migraine episode.  Neurological examination was normal.  The diagnosis was migraines with photosensitivity.  

During the May 2009 Board hearing, the Veteran testified to having two to six migraine headaches per week.  While experiencing a headache, the Veteran reported being completely limited and having to lie on the floor, in a dark quiet room, and attempt to control his breathing.  He indicated that the headaches generally last from twelve hours to three days.  The Veteran reported that he has been unable to work since 2005 due to his headaches.  

Having reviewed the evidence of record, and resolving all doubt in the Veteran's favor, the Board finds that the maximum, 50 percent rating is warranted for the Veteran's migraine headaches.  Overall, the medical evidence reflects that the Veteran has prostrating attacks, with a frequency ranging from once a month to six times per week, which would last from four hours to days.  Although the frequency of the occurrence of the Veteran's headaches have varied throughout the pendency of the appeal, his headaches have generally occurred at a frequency that exceeds that of the once a month characteristic of a 30 percent rating.

The Board notes the record contains numerous statements by the Veteran indicating that his headaches interfere with his ability to work and work performance.  Even as a layman, the Veteran is competent to provide evidence of his observable symptoms, including the severity of her headaches.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  While the Veteran has not submitted any employment records or additional evidence to support his contention, his statements regarding the impact of his headaches on his employment have been fairly consistent across the many years he has sought disability compensation for this condition.  Thus, the Board finds his statements regarding his symptoms to be credible.  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In this regard, the Board acknowledges that the medical evidence indicates that other factors, unrelated to his migraine headaches, may also impact the Veteran's work performance and employability.  Specifically, the Board notes that the Veteran's report of being unable to work due to his left knee and arm.  Similarly, the Board recognizes Dr. R.M.P.'s March 2006 opinion that the Veteran's attitude, and not an organic condition, precluded him from obtaining employment.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes that in rendering his opinion, Dr. R.M.P. did not specifically discuss the Veteran's service-connected headaches or the impact of this disability on his employability.  Thus, Dr. R.M.P.'s opinion as to the impact of the Veteran's attitude on his employment does not negative or diminish the competent and credible lay statements as to the impact of his migraine headaches on his employability.  Moreover, although the Veteran's work performance may be affected by unrelated disorders and symptomatology, the preponderance of the evidence indicates that the severity of his service-connected migraine headaches, alone, produces severe economic inadaptability.   See generally, Mittleider v. West, (highlighting that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition). 

Taken all together, the Board finds that the competent and credible medical and lay evidence establishes the Veteran's service-connected headaches have been manifest by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since the grant of service connection.  Therefore, he is entitled to an initial disability rating of 50 percent, the maximum schedular rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  As a 50 percent rating is the maximum schedular rating possible under Diagnostic Code 8100, and no other diagnostic codes are applicable for rating his migraines, a disability rating higher than 50 percent is not warranted.  

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that has been assigned for the Veteran's migraine headaches disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, the Veteran has been assigned the maximum rating permissible under the relevant diagnostic code.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating of 50 percent for migraine headaches is granted, subject to the laws and regulations governing monetary awards.


REMAND

Although the Board sincerely regrets the additional delay, the issue of entitlement to service connection for sleep apnea must be remanded.  Such remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

The Veteran essentially contends that he currently has sleep apnea due to his military service.  He claims that his sleep disorder began during his military service and that his symptomatology continued following his separation from active duty.  

As an initial matter, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The September 2010 Joint Motion states that the Board did not give a sufficient explanation regarding whether VA had complied with the duty to assist pursuant to 38 U.S.C.A. § 5103A with regards to whether a VA examination was needed to make a decision on the Veteran's claim.  Essentially, the Joint Motion referred to a May 2009 letter from the Veteran's VA physician provided competent evidence that that the Veteran has a current diagnosis of sleep apnea.  However, the parties agreed that the Board needed to assess whether the record included sufficient competent medical evidence to decide the Veteran's claim or whether a VA examination or opinion was needed to evaluate whether the claimed disorder was related to the Veteran's service.

Subsequently, the Veteran submitted a December 2010 VA treatment record showing that he was diagnosed with, and treated for, sleep apnea as additional evidence that he is currently diagnosed with the claims disorder.

Although the Veteran claims that his current sleep apnea disorder began during his military service, the Board notes that his service treatment records are negative for any documented sleep difficulty.  However, this is not fatal to the Veteran's claim.  Indeed, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his sleep symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

To date, the Veteran has not been afforded a VA examination to assess the etiology of his sleep apnea disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  Given the medical evidence showing a current sleep apnea diagnosis, in conjunction with the Veteran's competent lay statements as to the onset and continuity of his symptomatology, the present record is sufficient to trigger a duty on the part of the VA to obtain medical opinions as to the etiology of the claimed disorders pursuant to 38 C.F.R. § 3.159(c)(4).  See McLendon, 20 Vet. App. 79.  Accordingly, the Veteran must be afforded an appropriate VA examination so that a medical opinion can be obtained regarding whether the claimed disorder is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed sleep apnea disorder.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.

Following the examination, the examiner shall determine whether the Veteran currently has a sleep apnea disorder.  If sleep apnea is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the sleep apnea disorder is related to the Veteran's period of active service.  In doing so, the examiner should acknowledge the Veteran's report of an onset of his reported symptoms during her military service and a continuity of symptomatology thereafter.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

2.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


